Citation Nr: 0203088	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  98-02 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for internal 
derangement of the left knee with instability, currently 
rated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for degenerative 
changes of the left knee with painful motion, currently rated 
separately as 10 percent disabling.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
May 1981.  




This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision from the San 
Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board has recharacterized the issue portion of the title 
page as above, essentially splitting what was characterized 
as one issue into two separate issues for the sake of 
clarity.  Because the above-listed disabilities have been 
evaluated separately, the Board finds it more appropriate to 
characterize the issues separately as well.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The probative evidence indicates that the veteran's left 
knee disability is manifested by severe recurrent subluxation 
or lateral instability.  

3.  The left knee has essentially full range of motion with 
no additional functional loss due to pain or other pathology.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 30 percent 
for internal derangement of the left knee with instability 
have been met.  38 U.S.C.A. §§ 1155 (West 1991), 5107 (West 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Code 5257 (2001).



2.  The criteria for a separate evaluation in excess of 10 
percent for degenerative changes of the left knee with 
painful motion have not been met.  38 U.S.C.A. §§ 1155 (West 
1991), 5107 (West Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  


These new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been fulfilled.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what the evidence must show in order 
to substantiate his claim of entitlement to an increased 
evaluation for a left knee disorder.  In particular, he was 
provided with notice of the regulations pertaining to his 
claim and, by virtue of the multiple determinations issued 
during the pendency of this appeal, was provided with a 
rationale explaining the basis of the ROs decisions.  

Finally, in August 2001 the RO provided the veteran with a 
specific notice of the VCAA.  Therefore, the duty to notify 
has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained.  

In particular, the RO has only reported outpatient treatment 
at the La Jolla VAMC, and these records have been obtained.  
38 U.S.C.A. § 5103A(a), (b) (West Supp. 2001).  

Furthermore, multiple examinations of the veteran's left knee 
disorder have been conducted.  The Board finds these 
examinations to be adequate for rating purposes.  In 
particular, the July 1997 VA examination and the January 1998 
private examination both specifically evaluated limitation on 
motion resulting from pain as well as other symptoms such as 
crepitus, swelling, instability, and other symptoms.  
Therefore, these examinations are considered to be adequate, 
and no further examination is required.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  


Factual Background

Service records show that the veteran injured his left knee 
in 1979, with the diagnosis of a torn anterior cruciate 
ligament, unstable left knee.  In June 1981 the RO granted 
service connection for internal derangement of the left knee 
with instability and assigned a 10 percent evaluation based 
on such instability.  

In March 1996 the RO received the veteran's claim for 
entitlement to an increased evaluation for his left knee 
disability.  He only reported treatment at the La Jolla VA 
Medical Center (VAMC).  

Records from the La Jolla VAMC were obtained and show that he 
was seen there in February 1996 with complaints of 
progressively worsening pain in the left knee, particularly 
in the evening after a long day spent on his knee.  He denied 
any weight-bearing pain.  He also reported that he often 
experienced instability in the knee with occasional locking 
with popping.  He denied any recent effusion.  

Examination of the left knee revealed no effusion, a negative 
McMurray's sign, a positive anterior drawer sign (1+), and a 
negative posterior drawer sign.  His quadriceps were noted as 
being very large, and it was indicated that he was well 
compensated by these large muscles.  

X-rays of the left knee revealed slight medial compartment 
osteoarthritis.  A magnetic resonance imaging (MRI) scan of 
the left knee revealed small effusion.  The anterior cruciate 
ligament (ACL), posterior cruciate ligament (PCL), and 
lateral ligaments were all found to be intact.  A possible 
medial meniscus ligament tear could not be excluded.  

The assessment was an ACL deficient left knee and early 
degenerative changes in the left knee.  A left ACL brace was 
prescribed.  

On VA examination in May 1996 the veteran reported that his 
employment involved climbing and carrying heavy objects.  
During such work he reported progressive increase of pain.  
He also reported the occasional sensation of his left knee 
giving way.  

Examination revealed normal posture and gait, and the veteran 
was able to walk on his heels and tiptoes.  Circumference of 
the thighs was found to be equal, 17 inches on each side.  
There was no swelling, no effusion, and no deformity.  There 
was 2+ crepitus on the left with patella compression and knee 
flexion.  There was a 2+ anterior drawer sign and Lachman 
sign.  The PCL and collateral ligaments were intact.  
McMurray signs were negative.  Range of motion was from 0 to 
140 degrees.  

The diagnoses were instability of the left knee secondary to 
ACL laxity, chondromalacia patellae, degenerative changes of 
the left knee, and a possible medial meniscectomy tear on the 
left.  

In June 1996 the RO continued the 10 percent evaluation for 
the left knee disability.  The veteran appealed.  

On VA examination in July 1997 the veteran's medical history 
was noted.  It was noted that he had been wearing a left knee 
brace when he did construction work.  He reported that he was 
working "quite irregularly," three days a week on average, 
during which time he had to wear his brace.  He reported 
occasional locking of the knee, but denied any giving way of 
the knee joint.  

On examination the veteran had a limp and favored his left 
lower extremity.  There was no swelling of the knee joint.  A 
patellar grind test was positive on the left.  The left knee 
ACL was unstable, but the collateral ligaments were intact.  

Range of motion of the left knee was from 0 to 145 degrees 
with pain experienced at full flexion and full extension of 
the knee.  Measurements of the thighs and calves were found 
to be equal.  

The diagnosis was internal derangement of the left knee joint 
with anterior cruciate instability and limitation of motion, 
and some weakness and fatigability of the left knee joint.  
It was indicated that these symptoms would increase with 
flare-ups.  He was also diagnosed with mild arthritis of the 
left knee.  

In November 1997 the RO assigned a separate 10 percent 
evaluation for arthritis of the left knee, based on painful 
range of motion.  

In his February 1998 substantive appeal the veteran contended 
that his left knee instability warranted an evaluation of 
more than 10 percent.  Submitted with this appeal was a 
private examination report from Dr. JWL dated in January 
1998.  

During his examination with Dr. JWL the veteran reported 
catching, locking, swelling, popping, giving-away, and 
especially pain in the left knee.  He reported working as a 
general contractor and stated that he was unable to climb 
stairs or ladders while carrying heavy objects due to left 
knee pain.  He also reported that his left knee pain 
interfered with other essential tasks of his job as a 
contractor.  

On examination, the left knee appeared normal to general 
inspection except that there was a visibly evident posterior 
displacement of the tibia on the left femur when comparing it 
to the right knee.  Range of motion was from 0 to 140 degrees 
with symptoms noted at full extension and full flexion.  The 
lateral collateral ligament was normal, but the MCL had 1+ 
instability.  The ACL was lax as demonstrated by a positive 
Drawer and Lachman's test.  There was posterior medial joint 
line tenderness, but no effusion.  There was mild crepitus 
with patellofemoral joint motion.  A McMurray's test was 
symptomatically positive.  

Measurements of the calves and knees were equal on both 
sides.  The left thigh was measured as being 0.75 inches 
smaller than the right.  

X-rays of the left knee were interpreted as showing marginal 
osteophytes at the medial tibial plateau and a medial femoral 
condyle with slight narrowing of the medial joint clear 
space.  The previous MRI (taken at the La Jolla VAMC) was 
interpreted as revealing signal changes at the area of the 
posterior horn of the medial meniscus consistent with an old 
injury and degeneration.  

The diagnosis was arthrosis of the left knee, manifested by 
narrowing of the medial joint clear space, marginal 
osteophytes at the medial femoral condyle and medial tibial 
plateau, and instability of the left knee, manifested by both 
laxity of the MCL and the ACL.  

It was concluded that the veteran was permanently partially 
disabled due to his left knee, limiting his ability to climb 
or walk carrying heavy loads, or to stand for any length of 
time due to left knee pain.  

Dr. JWL further concluded that the veteran was unable to 
maintain a competitive effort in the general labor market and 
specifically in the trade in which he was currently employed.  


Dr. JWL noted that although there was full range of motion of 
the knee, the essential defect and consequent disability in 
the left knee was the instability of the ACL and MCL, and the 
medial compartment degenerative changes within the joint.  
These findings were found to contribute to pain which was 
distracting and progressively incapacitating the performance 
of his work.  

It was finally concluded that the left knee physical findings 
indicated a moderately severe disability in the left knee, 
with a high probability that the left knee would 
progressively degenerate and preclude the veteran from 
gainful employment.  

In December 2001 the RO assigned a 20 percent evaluation for 
moderate instability of the left knee.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2001); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  


Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3 (2001).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson 
v. Brown, 9 Vet. App. 7 (1997); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The Rating Schedule provides a compensable rating for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Degenerative, or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes involved under 
38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(5010) (2001).  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  

A 10 percent evaluation is warranted with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  A noncompensable evaluation is assigned for 
extension limited to 5 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The Rating Schedule provides a compensable rating for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), or 15 
degrees (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2001).  

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97.  
However, when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97.  

It has also been determined that a separate rating for 
arthritis could be based upon X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98.  
Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 1991).  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis

The veteran's left knee disability is currently evaluated as 
20 percent disabling based on Diagnostic Code (DC) 5257, and 
10 percent disabling based on arthritis with painful motion 
pursuant to DCs 5003 and 5260.  

With respect to DC 5257, the next higher rating (30 percent) 
requires severe subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

While VA examination in May 1996 noted that the veteran 
walked with a normal gait, VA examination in July 1997 noted 
that he walked with a limp.  All examinations of the left 
knee have revealed instability.  Dr. JWL also noted laxity in 
both the ACL and MCL, and opined that the knee brace 
prescribed to the veteran was providing little stabilization 
to the left knee.  He indicated that the degree of 
instability in the left knee required a "much more 
substantial ACL/PCL combined instability-type brace."  He 
further opined that it was highly likely that the condition 
would progressively degenerate.  

The Board finds that this evidence creates a sufficient 
balance of positive evidence in favor of a 30 percent 
evaluation as to allow for application of the benefit of the 
doubt in the veteran's favor.  Therefore, the Board finds 
that the veteran's left knee instability warrants a 30 
percent evaluation.  30 percent is the maximum rating under 
this code; therefore, no greater benefit can flow to the 
veteran under this section.  38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5257.  

In this case, the veteran's 30 percent disability rating 
under DC 5257 is not predicated on loss of range of motion in 
his left knee joint.  Thus, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996) (holding that, where a diagnostic code is 
not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply).  

As noted previously, the veteran's left knee disability has a 
separate 10 percent rating based on degenerative arthritis 
and painful loss of motion, although the RO has assigned 
diagnostic code 5010 for traumatic arthritis as the 
applicable code.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(5010)-5260.  The Board finds that a higher rating based on 
either of these codes is not warranted.  

All examinations of the left knee have documented full range 
of motion of the left knee.  See 38 C.F.R. § 4.71, Plate II 
(2001).  This constitutes persuasive evidence that a higher 
schedular rating for limitation of motion is not warranted.  
In fact, range of motion findings of the left knee do not 
even meet the requirements for a noncompensable evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  

In addition, a higher rating pursuant to 38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca, based on additional functional loss 
due to pain and/or other pathology is not warranted.  As it 
has been determined that the motion ranges of the left knee 
do not meet the requirements of a compensable or even a 
noncompensable evaluation under DCs 5260, and 5261, the Board 
finds that the 10 percent evaluation sufficiently addresses 
the degree of functional loss due to pain and other pathology 
shown on examination.  

Pain on motion was only documented at the point of full 
extension and full flexion.  No swelling or effusion has been 
documented.  Leg measurements have generally been found to be 
bilaterally equal, although the January 1998 examiner noted 
that the left thigh was 0.75 inches smaller than the left.  
Some crepitus, weakness and fatigue of the left knee have 
been noted.  Such findings do not satisfy the criteria for a 
higher evaluation (20 percent) based on limitation of motion, 
particularly where, in spite of such findings, the veteran 
still displayed full range of motion of the left knee during 
all examinations.  In fact, it is questionable as to whether 
such findings would be sufficient to allow for even a 
compensable evaluation for limitation of motion.  

Thus, the evidence demonstrates that the pain in the left 
knee did not result in additional loss of motion beyond the 
requirements of a 10 percent evaluation.  In fact, it is 
questionable as to whether, even after considering pain, that 
the veteran's loss of motion in the knee warrants even a 10 
percent evaluation, as range of motion was found to be 
limited by pain only at the maximum of extension and flexion.  
In addition, consideration of instability pursuant to 
sections 4.40, 4.45, and 4.59 would be a violation of the 
rule against pyramiding, as such symptoms have already been 
evaluated under DC 5257 above.  38 C.F.R. § 4.14.  Therefore, 
a higher rating based on additional functional loss due to 
pain or other pathology is not warranted.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, supra.  

The Board notes that a higher (20 percent evaluation) under 
DC 5003-5010 is not warranted because x-rays have not 
demonstrated the involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations; the disability has only been documented as 
involving the left knee joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

The Board notes that there is no evidence in the record of 
the veteran having ankylosis of the left knee, dislocated 
cartilage, nonunion or malunion of the tibia and fibula, or 
genu recurvatum as part and parcel of his service-connected 
disability.  


While the January 1998 examiner found evidence of posterior 
displacement of the tibia on the left femur, x-ray and other 
laboratory studies have never been interpreted as revealing 
nonunion or malunion of the tibia, nor any of the other 
above-listed impairments, and service connection has not 
otherwise been granted in this regard.  Therefore, DC's 5256, 
5258, 5262, and 5263 are not for application in this 
decision.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262, and 5263.  

The Board has considered whether an increased rating may be 
available under DC 5259 which pertains to removal of the 
semilunar cartilage.  However, because the maximum evaluation 
available under DC 5259 is 10 percent, the Board finds that 
consideration of this code will not allow for a higher 
rating.  

In addition, the Board notes that to assign a separate rating 
under DC 5259 based on instability, pain, or limitation of 
motion would violate the rule against pyramiding, by 
compensating the veteran for identical manifestations under 
different diagnostic codes.  See 38 C.F.R. § 4.14.

Finally, neither the veteran nor the evidence of record have 
indicated that a separate rating is warranted for 
neurological impairment or limitation resulting from 
scarring.  There has been no documentation of impairments of 
this kind, and service connection has not otherwise been 
granted in this regard.  Therefore, a separate rating based 
on limitation from scarring or neurological impairment is not 
warranted.  See 38 C.F.R. §§ 4.118, 4.124a.  

In short, the Board finds that, applying the benefit of the 
doubt rule, the veteran's left knee warrants a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability; however, a preponderance of the evidence is 
against the claim for a higher separate evaluation for 
arthritis with limitation of motion.  This portion of the 
claim is accordingly denied.  


ORDER

Entitlement to an increased evaluation of 30 percent for 
internal derangement of the left knee with instability is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the left knee with painful motion is 
denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

VA regulations provide that to accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service connected disabilities may be assigned.

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

While the RO cited to 38 C.F.R. § 3.321(b)(1), the record 
does not show that the RO expressly considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  The 
Court has held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  

However this does not preclude the Board from concluding, on 
its own, that a claim does or does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  The Court has also 
held that the Board must only address referral under 
§ 3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

It appears that the veteran has raised the issue of 
entitlement to an extraschedular evaluation for his left knee 
disability.  During the July 1997 VA examination the veteran 
indicated that he was only able to work three days a week in 
construction work as a result of his left knee disability.  
It was noted that he was working quite irregularly.  During 
the January 1998 evaluation, the veteran reported that his 
knee pain interfered with essential tasks of his job as a 
general contractor, and Dr. JWL concluded that he was unable 
to maintain a competitive effort in the general labor market 
and specifically his type of employment.  

In light of such statements, the Board concludes that a 
remand for extraschedular consideration of the veteran's left 
knee disability is warranted.

The Board notes recent changes in the law have given the 
Board the discretion to perform development internally rather 
than remanding it to the RO.  See 67 Fed. Reg. 3,009 (January 
23, 2002) (to be codified as amended at 38 C.F.R. § 19.9).  

However, certain types of development, such as section 
3.321(b)(1) consideration, must be performed at the RO level.  
See Chairman's Memorandum 01-02-01 (2002).  Therefore, a 
remand, as noted above, is required.  

In addition, the Board notes that it has jurisdiction over 
extraschedular entitlement questions where the evidence and 
argument on file reasonably indicate that the extraschedular 
regulations may apply, as it is part of the same matter as a 
general claim for an increased rating.  In such instances, 
the proper method for returning a case to the RO is by 
remand.  VAOGCPREC 6-96.  

The Board also notes that the issue of extraschedular 
entitlement is not inextricably intertwined with the issue of 
entitlement to an increased rating because these ratings are 
distinct in that an extraschedular rating pertains to those 
situations where the Rating Schedule is inadequate.  
VAOPGCPREC 6-96 (citing to Holland v. Brown, 6 Vet. App. 443 
(1994), and Kellar v. Brown, 6 Vet. App. 157 (1994) (emphasis 
added).  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

In light of the above, this case is remanded for the 
following: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
provide an employment history as well as 
any evidence which would reflect on 
marked interference with his ability to 
work due to his left knee disability.  

3.  Thereafter, based on a review of all 
of the evidence of record, the RO should 
adjudicate whether the issue of 
entitlement to extraschedular benefits 
for residuals of a gunshot wound to the 
left knee, under 38 C.F.R. § 3.321(b)(1), 
should be referred to the Chief Benefits 
Director or the Director, Compensation 
and Pension Services (now the Under 
Secretary for Benefits) for consideration 
of assignment of an extraschedular 
evaluation commensurate with the average 
earning capacity impairment.  

4.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
has been completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

